Examiner’s Comment
Claims 10 and 31 have been canceled by the examiner’s amendment filed on June 17, 2021. However, claims 10 and 31 were inadvertently indicated as being allowed on the Form PTOL-37 mailed on June 17, 2021. The instant “Corrected Notice of Allowability” correctly indicates claims 3, 4, 16, and 36-39 as being allowable, thus resolving the noted discrepancy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/David Steadman/Primary Examiner, Art Unit 1656